DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo Ando et al (U. S. Patent Application: 2009/0242507, here after Ando, further in view of Alyne Hazard (U. S. Patent Application: 2016/0313059, here after Hazard).
Claim 1 is rejected. Ando teaches a conveyor device for an electrode of a battery comprising strip sheet (30), wherein at least a part of one surface of it is covered by a coating layer [fig. 7, 0005, 0035]. Ando does not teach the conveyor device is double spiral route. Hazard teaches a conveyor composing double spiral route which permits a long conveying section to be made, with an extremely small space requirement [fig. 9, 0045]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a conveyor of Hazard substitute for conveyor of Hazard, because it saves space requirement for conveyor. Hazard teaches a conveying device for conveying,
comprising a double spiral route comprising a first spiral route from an outer side toward a center side and a second spiral route from the center side toward an outer side connected successively in this order, wherein the first spiral route and the second spiral route are each composed of a plurality of conveyor rollers [fig. 9 abstract]. Ando teaches a treatment apparatus (drying furnace which is a heater) for treating the coating layer [0035], which is untreated. It is to the skill of an ordinary person in art to have a dryer in the double spiral route to obtain the coating layer which has been treated or the strip sheet which has been surface treated. Ando teaches the coating layer (a raw material of the coating) is an active material layer slurry (electrode layer) [0035].
Claim 2 is rejected as Hazard teaches the first spiral route and the second spiral route are both angular spirals [fig. 4].
Claim 3 is rejected. Although Hazard does not specifically teach the spirals are square spirals, however changing the shape is not patentable in absence of criticality as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant] MPEP 2144.04.IV.B]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a conveyor of Ando and Hazard where the Spiral is in square shape, because changing the shape is not patentable in absence of criticality.
Claim 4 is rejected as Hazard teaches a gap between the first spiral route and the second spiral route is substantially constant [fig. 9].
Claim 8 is rejected as Hazard teaches drying apparatus is a heater (hot roller) [0046 lines 1-2].
Claim 9 is rejected as Hazard teaches conveying device comprising curing apparatus (radiation source which can be used as chemical treatment apparatus e.g. for crosslinking binder) [0023].
Claim 12 is rejected. Hazard teaches contacting opposite surface of the strip sheet(web) covered by the coating layer, with the plurality of conveyor rollers composing the first spiral route, and contacting the surface of the strip sheet covered by the coating layer, with the plurality of conveyor rollers composing the second spiral route [fig. 7, abstract].
Claims 13-14 are rejected. Ando teaches the coating layer is an active material layer (electrode layer) [0035], and it is to the skill of an ordinary person in art to have coating apparatus in the first spiral rout and dryer in second spiral rout in absence of criticality.
Claim 15 is rejected as Ando teaches drying with furnace [0035], which in fact comprising a hot air-drying treatment.
Response to Arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive. The applicant argues that Ando and Hazard cannot be combined. The examiner doesn’t agree, Ando teaches drying for a coating and Hazard also teaches drying system for a coating and Ando teaches forming a strip sheet for an electrode of a battery. Fig. 7 of Ando shows coating electrode material (102) on a current collector (30) [0035] and drying in a furnace [103] in continuous way. The heating system of Hazard can be replaced for heating system of Ando with expectation of success and absence of criticality.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712